            Case 1:20-cv-02538-LJL Document 56 Filed 12/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               12/1/2020
                                                                       :
ANTONY VARBERO,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-2538 (LJL)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
ANASTASIOS P. BELESIS, et al.,                                         :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:


        Defendants move to quash a subpoena duces tecum served on Michael F. Schwartz

(“Schwartz”), a non-party attorney representing Defendants in this matter. The subpoena seeks

records of certain financial transactions between Schwartz and the Defendants. For the reasons

that follow, the motion is granted.


                                               BACKGROUND

        Plaintiff Anthony Varbero was retained by Defendant Anastosis Belesis (“A. Belesis”) to

represent him in a number of securities-related lawsuits brought by former clients of Belesis

during his time as President and CEO of John Thomas Financial. Dkt. No. 4 at 1-2. In this

lawsuit, Plaintiff now seeks payment of legal fees owed by Belesis for services rendered under

two promissory notes executed by A. Belesis during the period of representation. Dkt. No. 4 at

2-3. Plaintiff alleges in the complaint that A. Belesis orchestrated a series of fraudulent

conveyances among himself, Tabitha Belesis (“T. Belesis”), and the corporate defendants, which

Plaintiff alleges are wholly owned and controlled by the individual defendants and were used as
          Case 1:20-cv-02538-LJL Document 56 Filed 12/01/20 Page 2 of 5




instruments to perpetrate the alleged fraud. See generally Varbero v. Belesis, 2020 WL 5849516,

at *1-5 (S.D.N.Y. Oct. 1, 2020) (describing in detail the background of the case and the

allegations alter-ego and fraudulent conveyance).

       On October 7, 2020, Plaintiff served a subpoena duces tecum on Schwartz requesting

production of “any and all financial transactions, whether by wire check or the like, between

1/1/16 and Present between you [sic] company and Tabitha Belesis; Crown Enterprises LLC;

Lugano Ventuesr LLC; and Anastasios Belesis.” See Dkt. No. 46 at 1. In the Complaint,

Plaintiff alleged that “[A.] Belesis has used various corporate entitles and the Trust to shield his

assets from known creditors or protentional creditors.” Dkt. No. 4 at 6. Plaintiff contends that

evidence has emerged in discovery that Schwartz is involved in Defendants’ alleged scheme to

hide money from creditors; in particular, Plaintiff identifies certain payments in 2017 and 2019

from Schwartz to T. Belesis. See Dkt. No. 48 at 1; Id. Exs. A and B. Plaintiff also avers that at

deposition T. Belesis stated that she did not know why Schwartz made those payments to her. In

moving to quash the subpoena, Schwartz argues that the request is overbroad and that the

information sought is protected by the attorney-client privilege. Dkt. No. 46 at 1.


                                          DISCUSSION

       Fed. R. Civ. Pro. 26(b)(1) provides that “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case, considering . . . whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “In general, the relevance standard that

applies when seeking discovery from a party also applies to non-parties.” Malibu Media, LLC v.

Doe, 2016 WL 5478433, at *2 (S.D.N.Y. Sept. 29, 2016) (“subpoenas issued under Rule 45 are

subject to the relevance requirement of Rule 26(b)(1)”) (internal quotations omitted).
          Case 1:20-cv-02538-LJL Document 56 Filed 12/01/20 Page 3 of 5




       The Court proceeds with care in analyzing the subpoena. Plaintiff seeks documents from

a third party who not only has provided legal services to Defendant, but is Defendant’s counsel

in this very matter. “Courts have been particularly concerned about the burdens imposed on the

adversary process when lawyers themselves are the subject of discovery requests,” lest a request

to counsel apparently legitimate on its face reflects the intent or has the impact of interfering

with or burdening a party’s choice of counsel. Patsy's Italian Rest., Inc. v. Banas, 2007 WL

174131, at *2 (E.D.N.Y. Jan. 19, 2007) (citing Hickman v. Taylor, 329 U.S. 495, 501-14 (1947))

(quashing a subpoena seeking documents and deposition testimony from plaintiff’s attorney); cf

cf Pamida, Inc. v. E.S. Originals, Inc., 281 F.3d 726, 729–30 (8th Cir. 2002) (noting that courts

must “guard against the harassing practice of deposing opposing counsel ... that does nothing for

the administration of justice but rather prolongs and increases the costs of litigation, demeans the

profession, and constitutes an abuse of the discovery process”) (internal quotation omitted). For

example, in this Circuit, depositions of opposing counsel are “disfavored,” In re Subpoena Issued

to Dennis Friedman, 350 F.3d 65, 71 (2d Cir. 2003), even if they are not categorically

prohibited. Banas, 2007 WL 174131, at *2 (citing Yonkers Bd. Of Educ., 946 F.2d 180, 185 (2d.

Cir 1991)). Dicta in In re Friedman regarding the factors to be considered in determining

whether to permit deposition of a party’s attorney is also instructive for considering the instant

document requests. There the Second Circuit stated:

       [T]he standards set forth in Rule 26 require a flexible approach to lawyer depositions
       whereby the judicial officer supervising discovery takes into consideration all of the
       relevant facts and circumstances to determine whether the proposed deposition would
       entail an inappropriate burden or hardship. Such considerations may include the need to
       depose the lawyer, the lawyer's role in connection with the matter on which discovery is
       sought and in relation to the pending litigation, the risk of encountering privilege and
       work-product issues, and the extent of discovery already conducted.
          Case 1:20-cv-02538-LJL Document 56 Filed 12/01/20 Page 4 of 5




350 F.3d at 72. If the discovery can be obtained from other sources thus eliminating the need to

obtain it from the lawyer herself, and if the discovery is of marginal relevance, the case for

permitting it is weakened.

       These factors clearly weigh against enforcing the subpoena here. As currently phrased,

the subpoena runs the risk of implicating privileged communications between attorney and client

and/or privileged attorney work product, including with respect to this very litigation. See

Riddell Sports Inc. v. Brooks, 158 F.R.D. 555, 560 (S.D.N.Y. 1994) (“attorney fee arrangements,

including the general purpose of work performed, are not generally protected from disclosure by

the attorney-client privilege . . . ‘[but] certain correspondence, bills, ledgers, statements, and time

records which also reveal the motive of the client in seeking representation, litigation strategy, or

the specific nature of the services provided, such as researching particular areas of law, fall

within the privilege.’”) (quoting Clarke v. Am. Commerce Nat. Bank, 974 F.2d 127 (9th Cir.

1992)) (internal citation omitted). The Court cannot ignore that the time period for the requested

documents coincides with the period of the dispute between Plaintiff and Defendant and extends

into the many months during which this litigation has been pending. In other words, it seeks to

understand the financial arrangements between a party and its current counsel.

       Moreover, Plaintiff has not sufficiently demonstrated, on this record, that the documents

he seeks are of more than marginal relevance: the complaint contains no allegations of

Schwartz’s involvement in the alleged fraud or of any transfers between Defendants and

Schwartz, and the subpoena seeks records of transactions between 2016 and present, after the

conduct alleged in the complaint. See, Morelli v. Alters, 2020 U.S. Dist. LEXIS 207362, at *11

(S.D.N.Y. Nov. 5, 2020) (“[T]he party issuing the subpoena must demonstrate that the

information sought is relevant and material to the allegations and claims at issue in the
          Case 1:20-cv-02538-LJL Document 56 Filed 12/01/20 Page 5 of 5




proceedings.”). Plaintiff argues in opposition to the instant motion that Schwartz serves as a

conduit for ongoing fraudulent transfers among the defendants, but that claim does not

correspond to any allegation in the complaint and on the record before the Court it appears to be

based on little more than speculation.

       Finally, to the extent the information has some marginal relevance, Plaintiff has not

demonstrated that the information he is seeking cannot be obtained from a source other than

Defendant’s current counsel, such as through subpoenaing financial institutions through which

any transfers were executed to obtain not just the transfers with counsel but any other transfers

that Plaintiff has reason to believe are relevant and fraudulent. Unlike the instant subpoena, such

a request would presumably not run the risk of harassing or interfering with Defendant’s choice

of counsel.

       Considering the sensitive nature of any discovery request served on a party’s counsel, and

without a clear showing why the information sought is relevant and cannot be obtained

elsewhere, the Court concludes that the “burden . . . of the proposed discovery outweighs its

likely benefit” and that the discovery sought is not “proportional to the needs of the case.” Fed.

R. Civ. P. 26(b)(1). The motion to quash is GRANTED.



SO ORDERED.


Dated: December 1, 2020                    __________________________________
       New York, New York                            LEWIS J. LIMAN
                                                   United States District Judge
